        Case 1:16-cr-00212-CCC Document 944 Filed 08/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:16-CR-212
                                           :
             v.                            :   (Judge Conner)
                                           :
DEVIN DICKERSON,                           :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 2nd day of August, 2021, upon consideration of defendant

Devin Dickerson’s motion (Doc. 816) to suppress statements made during his post-

arrest interview on August 4, 2016, and the parties’ respective briefs in support

of and opposition thereto, and for the reasons set forth in the accompanying

memorandum of today’s date, it is hereby ORDERED that Dickerson’s motion

(Doc. 816) is DENIED.


                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
